nonorable   Thoms A; Khcat
County fdtoroep
Llbcrty Cwnty
LLborty-, ‘T0:ccls
Dear i%rrr.




           Your two lsttora
oplntono.upon
    r- .    With rofcrcnoo to your first quontion quoted
ahow,            County o~omtoo wxlcr tbc ~encltel read laa
           YSbartp
of this. st.nte, end WI hew beon un~blo to S:;13 any&?tat-
utory authority sM.ob would alloii tho cox~Js3ionora bf
Liberty County oxpusos whil.c tr~vo1i.n~ .out of the county
on official bWinox~.      Thio dc3ar’;mPsnth&s rqcitMadly    hold
UgOA ii AU&al*  Of CU~StbAU   ShilW    f.0 the QUQotiGXI  pre-
mntcd by you th6t in the cfbnorico OS f vclid statute, the
Cozdsioners~     Court hna no authority to allow hny ou!! or
noncy to itu mozbors .for O’AFQ~OC~
           In this cioltncction, WO em enrio~ing’horcw~th
for your laforz5M.on co&w of o~Lniow3 fioe. C-752 end
Q-1926 *




                     .
                 .